Carleton Harris, Chief Justice, dissenting. I cannot agree with the disposition of this case. 'The extent of the duties and powers of a trustee depends upon the terms of the trust, and we have held that a court should restrict a trustee’s powers to those conferred in the trust instrument; further, that mandatory language must be given full effect. Patterson v. Polk, 229 Ark. 272, 317 S. W. 2d 286. In that ease, we said: “The distinction between mandatory and precatory words in wills and trust instruments could make a treatise in itself. In wills and trust instruments, directions are held to be mandatory when such words direct, command, or require something to be done; and directions are held to be precatory when such words merely express a hope or wish, and leave it to the trustee or the occurrence of some fortuitous circumstance as to whether the desires will be accomplished.” The language of the trust instrument here at issue is quoted in the majority opinion. To me, “The trustee shall [my emphasis] obtain a tenant or lessee for all farmlands owned by the trust” is absolutely mandatory, and I cannot view it in any other way. To my way of thinking, the only valid reason that the trustee could have (under the trust) for placing the lands under the Cropland Adjustment Program would be the failure to find a tenant. This certainly was not true in the present case. The record reflects that a Mr. Harold Snyder made a bid to lease the bottom land of the trust property for $50,000.00 per year for a ten-year period.1 Of course, I do not think that the matter of whether the trust would earn more money by leasing the land, or by placing it in the government program, is pertinent, and the majority say that they do not concern themselves with that issue. This trust was created by Mr. W. H. McClure, Sr., and he had a perfect right to make the requirement under discussion — whether it be wise or unwise. The majority admit that the Cropland Adjustment Agreement is not a lease, and certainly the government agency is not a tenant. In Chastain v. Hall, 182 Ark. 920, 33 S. W. 2d 45, this court defined a tenant as, “One who holds possession of real estate by any kind of right; one who has the occupancy or temporary possession of land or tenements, the title of which is in another.” Here, the government agency (Agricultural Stabilization and Conservation Service) does not occupy, nor have temporary possession, of the trust lands. Possession remains with appellee, who is obligated to plant some type of cover crop. It simply appears to me that the trial court, and now, this court, have rewritten the contested portion of the Declaration of Trust. I also agree with appellant that the trustee exceeded his authority by placing the lands in the program for ten years. The lands could have been placed there for a period of five years, which is much more in line with leasing customs in Yell County. The majority say: “There was ample evidence from which the trial court could have found that the Cropland Adjustment Agreement was temporarily [my emphasis] more beneficial to the trust from the standpoint of income than a crop rental of the lands, but for purposes of our decision herein, we do not concern ourselves with the issue.” I cannot agree that ten years constitutes a temporary period. For the reasons herein stated, I would reverse the trial court.  The payment from the government agency to the trust for the year, 1966, amounted to a little over $24,000.00.